Citation Nr: 1609088	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  He also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran originally requested a Board hearing and then withdrew his request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The claim of service connection for left shoulder dislocation was denied in a November 1952 decision by the Board.  The Veteran has since submitted new and material evidence.


CONCLUSION OF LAW

The November 1952 Board denial of service connection for left shoulder dislocation was final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1100(a), 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision reopens the claim and remands for additional development, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding that new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The Board denied service connection for a left shoulder disability in a November 1952 decision.  The Board found that the Veteran had a preexisting left shoulder disability when he entered active duty in May 1943 and the evidence did not show any increase in the severity of the pre-service injury.  Board decisions are final when issued, unless reconsideration has been order or upon review by the Court of Appeals for Veterans Claims (Court).  38 C.F.R. § 20.1100(a).  In this case, neither of those occurred, and the November 1952 left shoulder denial was final.  See id.

The evidence at the time of the November 1952 denial included service records, the Veteran's statements, multiple other lay statements of observations from the time of service, and a letter from Dr. LCA.  The Veteran admitted to having a pre-service left shoulder injury but contended that the injury was permanently worsened during training on obstacle courses.  Since the November 1952 denial, the Veteran provided statements and news articles of a second possible trauma to the shoulder when he was evading capture in Italy during World War II (WWII).  Additionally, the Veteran submitted an evaluation from a private provider who concludes that the Veteran's left shoulder disability is as likely as not directly related to the serious dislocation and repeated injuries during [active] military service.

The evidence of in-service injury while evading capture and the private provider's opinion have not been considered by agency decision makers.  The evidence also relates to the unestablished fact of permanent worsening in service.  As such, the evidence is new and material and the claim for service connection for a left shoulder disability should be reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a left shoulder disability is granted.


REMAND

The Veteran served in the Naval Reserves and was medically discharged in April 1943.  The Veteran's period of active duty with the Army Air Corps began in May 1943.  His March 1943 entrance examination into the Army noted left shoulder dislocation three times in February 1943 from boxing.  The Veteran does not contend that he did not have this preexisting injury.  His left shoulder is not considered to have been sound at entry.  See 38 C.F.R. § 3.304(b).  Moreover, because the injury resulted from boxing and not active duty training or inactive duty training, the original shoulder injury is not subject to service connection.  See 38 C.F.R. §§ 3.6, 3.303, 3.304.  Nevertheless, the Veteran provided multiple lay reports of injuries to his left shoulder during his period of active duty and the private provider offered a positive opinion on a connection to service.  Based on this evidence, VA should provide the Veteran an examination and opinion on his left shoulder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A new opinion is needed despite the private opinion because the private provider did not have the opportunity to review the Veteran's in-service medical examinations to base the opinion on all relevant evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination for his left shoulder and forward the claims file to the examiner to address the following:

a. Did the Veteran's left shoulder disability at least as likely as not increase in disability, or worsen beyond the natural progression, during his active military service (May 1943 to November 1945)?

Please consider his and the other lay reports of injuring the shoulder on an obstacle course during training, repeated dislocations, and the physical hardships of his evading the enemy in Italy during the war.  Also consider the in-service examinations, Dr. LCA's 1951 letter of the state of the shoulder at that time, the private provider's 2015 positive opinion.  

The examiner should consider all evidence and provide rationale for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


